Citation Nr: 0503351	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a neurological 
disability of the left hand, claimed as secondary to Agent 
Orange exposure.

3.  Entitlement to service connection for blastomycosis, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for soft tissue sarcoma 
of the left arm, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claim of entitlement to service connection for 
a cervical spine disability, and denied service connection 
for a left hand disability, blastomycosis and soft tissue 
sarcoma of the left arm.  

In March 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is associated with the claims folder and 
has been reviewed.

Additional evidence received by the VA in May 2004 has been 
associated with the claims folder without a waiver of initial 
RO consideration.  On review, this evidence pertains to the 
veteran's cervical spine disability, which is discussed in 
the remand portion of this decision.

The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for a 
cervical spine disability and entitlement to service 
connection for a neurological disability of the left hand, 
and sarcoma of the left arm, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2. The veteran served in the Republic of Vietnam.

3.  There is no evidence suggesting a relationship between 
pulmonary blastomycosis and the veteran's active military 
service, including herbicide exposure in Vietnam.


CONCLUSION OF LAW

Pulmonary blastomycosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in March 2002 and December 2002, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

Rating decision dated in April 2003, along with the December 
2003 statement of the case (SOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
service connection claim for blastomycosis.  The December 
2003 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

According to a September 1970 letter from the RO, the 
Military Service Department confirmed that it was unable to 
locate the veteran's service medical records.  In cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.

Medical records from the VA medical facility in Little Rock 
showing treatment for the veteran's lung disability are 
associated with the claims folder.  The veteran was afforded 
an examination for VA purposes in April 2004, and was also 
afforded a personal hearing in March 2004.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the veteran identified 
outstanding records from the Social Security Administration 
(SSA) during his personal hearing.  The veteran submitted 
medical records identified as SSA records following this 
hearing.  On review of the hearing transcript and the records 
submitted, the Board finds that the SSA records are not 
relevant to the issue of service connection for 
blastomycosis.  During the hearing, the veteran specifically 
testified that his SSA records pertain to his claims 
involving a cervical spine and left upper extremity 
disability.  He stated that VA treatment records are 
pertinent to his service connection claim for blastomycosis, 
and not SSA records.  Because the SSA records are not 
pertinent to the claim for compensation for blastomycosis, 
there is no need to consider them at this juncture.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
blastomycosis because there is no evidence of pertinent 
disability for decades following service.  Thus, even though 
the veteran had Vietnam service and has a diagnosis of 
blastomycosis, there is no true indication that such 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Given that the service 
medical records are unavailable and there is no evidence of 
treatment for blastomycosis until 2000, any opinion relating 
current disability to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2004).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).

Service Connection Claim for Blastomycosis 

The veteran asserts that he developed pulmonary blastomycosis 
as a result of Agent Orange exposure during his period of 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  In this case, the fact that the veteran had service 
in Vietnam is undisputed; his DD-214 indicates that the 
veteran spent approximately six months in Vietnam, and 
therefore he is afforded the presumption of agent orange 
exposure while serving in Vietnam.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Board notes that pulmonary blastomycosis is not a 
disability recognized by the Secretary as warranting a 
presumption of service connection.  38 C.F.R. § 3.309(e).  
VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for respiratory disorders, 
other than certain respiratory cancers.  See 64 Fed. Reg. 
59232 (November 2, 1999).  Based on studies reviewed by the 
National Academy of Sciences, the notice in the Federal 
Register indicates that "on the basis of all evidence 
available, the Secretary has found that the credible evidence 
against an association between respiratory disorders (other 
than certain respiratory cancers) and herbicide exposure 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not 
exist."  Id, See also 67 Fed. Reg. 42600 (2002).  
Accordingly, the Board finds that the veteran's claim for 
presumptive service connection for blastomycosis based on 
Agent Orange exposure is not warranted.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

There is no medical evidence of record suggesting that direct 
service connection is warranted on the theory that the 
veteran's blastomycosis developed during his military 
service.  

On review of the medical evidence of record, in July 1992, 
the veteran presented to the VA medical center with 
pneumonia.  The veteran underwent a segmentectomy of the left 
lower lobe of the lung.  In June 2000, the veteran underwent 
a right thoracotomy with right lower lobe basilar 
segmentectomy at a VA hospital due to a right lower lung 
mass.  A lung specimen was taken and it was learned that the 
veteran had developed blastomycosis.  

The Board notes that pulmonary blastomycosis was diagnosed 
more than three decades following the veteran's discharge 
from service.  The Board acknowledges that the veteran's 
service medical records are unavailable, however, even if the 
records showed in-service treatment for blastomycosis, there 
is still no medical evidence relating the veteran's current 
blastomycosis (or any residuals thereof) to service.  
Accordingly, service connection for blastomycosis on a direct 
basis is not warranted.  

While the veteran believes that his blastomycosis was caused 
by Agent Orange exposure in service, the question of whether 
exposure many years earlier caused such disability is medical 
in nature and requires evidence from a physician or other 
competent medical source.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board notes that his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  Id.

In summary, the Board concludes that there is no basis to 
establish a link between the veteran's blastomycosis and 
military service, to include any Agent Orange exposure 
therein.  The preponderance of the evidence is against the 
veteran's claim for service connection for blastomycosis, and 
the reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for blastomycosis, claimed 
as secondary to Agent Orange exposure, is denied.


REMAND

During his personal hearing, the veteran indicated that there 
were outstanding SSA records pertinent to his claims 
involving his cervical spine disability, neurological 
disability of the left hand, and sarcoma of the left arm.  He 
stated that he had requested his records from the SSA and 
would forward a copy to the Board once he received them, in 
approximately six weeks.  The veteran submitted additional 
records identified as SSA records, which are mostly copies of 
VA records.  However, it is not clear that these records are 
complete and there is no record of a disposition by SSA on 
any claim.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. § 3.159(c) (2) (2004).  

According to a June 1970 statement, Dr. Ring, a private 
physician, noted that the veteran had complaints of back 
discomfort extending from the hips to the back of the neck.  
During his personal hearing in 2004, the veteran testified 
that he had been treated for cervical spine problems at the 
old VA hospital in Little Rock in the 1970's.  He stated that 
the x-rays showed an old cervical spine fracture.  While a 
July 1970 VA examination report from the Little Rock medical 
facility is of record, the claims folder does not contain any 
VA treatment records and/or pathology reports dated in the 
1970's.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

2.  The RO should request all treatment 
records, including pathology reports 
pertinent to the spine, generated in the 
1970's from the old VA medical facility 
in Little Rock. 

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's application to 
reopen his service connection claim for a 
cervical spine disability, as well as his 
service connection claims for a 
neurological disability of the left hand, 
and soft tissue sarcoma of the left arm.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


